Fourth Court of Appeals
                                     San Antonio, Texas
                                             July 1, 2019

                                        No. 04-18-00831-CV

                                       Michael Thomas PAUL,
                                             Appellant

                                                   v.

Miguel LOPEZ, David Padilla, John Stricklin, Javier Zuniga, and San Antonio Television, LLC,
                                        Appellees

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 18-2085-CV-A
                          Honorable Jessica Crawford, Judge Presiding


                                            ORDER
        This is an appeal from a judgment granting a motion to dismiss under Chapter 27 of the
Texas Civil Practice and Remedies Code. This appeal is accelerated. See TEX. CIV. PRAC. & REM.
CODE ANN. § 27.008(b) (stating that a court of appeals shall expedite an appeal from an order on a
motion to dismiss under Chapter 27); TEX. R. APP. P. 28.1(a) (providing appeals required by statute
to be expedited are accelerated appeals). Appellant’s brief was originally due on May 7, 2019. See
TEX. R. APP. P. 38.6(a) (providing the appellant in an accelerated appeal must file a brief within 20
days after the later of the date the clerk’s record or the reporter’s record was filed). When neither the
brief nor a motion for extension of time was filed, we issued an order informing appellant that his
brief was overdue and directing him to file his brief on or before June 3, 2019. In response, appellant
filed a motion for extension of time to file his brief. We granted appellant’s motion in part and
ordered appellant to file his brief on or before June 26, 2019. We warned appellant that no further
extension would be granted absent extenuating circumstances. Neither a brief nor a motion for
extension of time was filed.

        We, therefore, ORDER appellant to file, on or before July 15, 2019, his appellant’s brief
and a written response reasonably explaining (1) his failure to timely file the brief and (2) why
appellee is not significantly injured by his failure to timely file a brief. If appellant fails to file a
brief and the written response by the date ordered, we will dismiss this appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary
dismissal if appellant has failed to comply with a court order).
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court